     Case 2:19-cv-02214-APG-BNW Document 30 Filed 09/11/20 Page 1 of 8




 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                    ***
 5
      JASMINE A. EASLEY,                                   Case No. 2:19-cv-02214-APG-BNW
 6
                             Plaintiff,
 7                                                         ORDER AND REPORT AND
             v.                                            RECOMMENDATION
 8
      AMERIPRISE FINANCIAL,
 9    INC., et al.,
10                           Defendants.
11

12           Presently before the Court is Plaintiff Jasmine A. Easley’s (“Easley’s”) motion to amend

13   (“Easley’s Motion”). ECF No. 23. For the reasons discussed below, the Court will grant

14   Plaintiff’s motion in part and recommend that it be denied in part.

15      I.        Background

16           This case centers around Easley’s allegation that Ameriprise Financial Services, Inc.

17   (“Ameriprise”) wrongfully terminated her employment for reasons related to her disability. ECF

18   No. 29 at 2.

19           Easley timely filed her motion to amend. ECF No. 23; see ECF No. 15 at 2. Easley seeks

20   leave to add a claim for intentional interference with prospective economic advantage and will

21   drop her claim for failure to accommodate brought under the ADA. ECF No. 23.

22           Easley alleges that Ameriprise intentionally reported false information to the Financial

23   Industry Regulation Authority (“FINRA”) on a required form, stating that the company fired

24   Easley for violating a final behavioral warning. ECF No. 23 at 4. Easley alleges Ameriprise’s this

25   was pretextual because Easley properly notified Ameriprise that she was leaving work to visit a

26   doctor, approved through her intermittent FMLA leave. Id. Easley alleges that this disclosure

27   prevented her from securing future employment. Id. Before termination, Easley alleges her

28   manager confronted her about a conversation she had with another employee and mocked her for
     Case 2:19-cv-02214-APG-BNW Document 30 Filed 09/11/20 Page 2 of 8




 1   her disabilities. Id. at 3. Easley also alleges that her manager tried to make her watch a video

 2   about adult-aged triplets that suffered from some of the same mental health issues Easley suffers

 3   from, one of which committed suicide in the video. Id.

 4            Ameriprise filed a partial opposition to Plaintiff’s motion to amend (“Ameriprise’s

 5   Opposition”), arguing that Easley’s new claim would be futile. ECF No. 26. And subsequently,

 6   Easley filed a reply (“Easley’s Reply”). ECF No. 29.

 7      II.      DISCUSSION

 8            Generally, a party may amend its pleading once “as a matter of course” within twenty-one

 9   days of serving it, or within twenty-one days after service of a responsive pleading or motion

10   under Rule 12(b), (e), or (f). Fed. R. Civ. P. 15(a)(1). Otherwise, “a party may amend its pleading

11   only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2).

12   “The court should freely give leave when justice so requires.” Id. “The court considers five

13   factors [under Rule 15] in assessing the propriety of leave to amend—bad faith, undue delay,

14   prejudice to the opposing party, the futility of amendment, and whether the plaintiff has

15   previously amended the complaint.” United States v. Corinthian Colls., 655 F.3d 984, 995 (9th

16   Cir. 2011). “The standard for granting leave to amend is generous.” Id.

17            A. Easley’s Motion

18            Here, Easley argues the Court should grant her leave to amend her complaint to add a

19   claim for intentional interference with prospective economic advantage. ECF No. 23. Easley’s

20   motion addresses the factors courts consider when assessing the propriety of granting leave to

21   amend. ECF No. 23 at 5-7.

22            First, Easley argues that amendment would not cause undue delay: she timely filed her

23   motion to amend and only recently learned of Ameriprise’s inaccurate disclosure during

24   negotiations with a potential employer. Id. at 5.

25            Second, Easley argues that she is not acting in bad faith or with a dilatory motive. Id. at 6.

26   Easley is conforming the pleading to the facts as recently discovered; she is not seeking to add

27   parties that were uninvolved or disinterested, and the additional cause of action is a foreseeable

28   consequence of Ameriprise’s improper reporting of the basis of her termination. Id.


                                                   Page 2 of 8
     Case 2:19-cv-02214-APG-BNW Document 30 Filed 09/11/20 Page 3 of 8




 1          Third, Easley argues that she has not repeatedly failed to cure deficiencies by previous

 2   amendments, because this is Easley’s first request for leave to amend. Id.

 3          Fourth, Easley argues that her amendment would not cause any undue prejudice to

 4   Ameriprise. Id at 6-7. Easley is not seeking to add additional parties. Id. Ameriprise will have

 5   sufficient time to complete discovery by the cut-off date. Id. And if Easley is permitted to add the

 6   claim, Ameriprise will continue the same investigation of Easley’s claims. Id.

 7          Fifth, the amendment is not futile. Id. at 7. The single additional claim Easley seeks to

 8   bring is relevant, necessary, and would allow full compensation for her loss. Id.

 9          And sixth, Easley’s proposed amended complaint will bring clarity to her claims by

10   breaking up several causes of action brought under the ADA. Id.

11          B. Ameriprise’s Opposition

12          Ameriprise argues that the Court should deny Easley’s request to add a claim for

13   intentional interference with prospective economic advantage but does not oppose Easley

14   amending her claims brought under the ADA. ECF No. 26 at 1, 5.

15          Ameriprise argues that Easley’s claim for intentional interference with prospective

16   economic advantage would be futile because it is based “merely on a recitation of elements and

17   speculation of fact.” ECF No. 26 at 5-6. More specifically, its overarching argument is that it

18   cannot be held liable for making a required disclosure to FINRA even if Easley disagrees with the

19   termination or contends that it was discriminatory. Id. at 3.

20          Ameriprise argues that when a party opposes a motion as futile, the standard of review is

21   whether the claim meets the threshold under Rule 12(b)(6) for failure to state a claim. ECF No. 26

22   at 5; See Farina v. Compuware Corp., 256 F. Supp.2d 1033, 1061 (D. Ariz. 2003) (citing Miller

23   v. Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988)). Accordingly, to state a claim for

24   intentional interference with prospective economic advantage, Ameriprise argues that Easley

25   must allege facts showing: (1) a prospective contractual relationship between plaintiff and a third

26   party; (2) defendant’s knowledge of the prospective relationship; (3) intent to harm the plaintiff

27   by preventing the relationship; (4) the absence of privilege or justification by defendant; and (5)

28


                                                  Page 3 of 8
     Case 2:19-cv-02214-APG-BNW Document 30 Filed 09/11/20 Page 4 of 8




 1   actual harm to plaintiff as a result of defendant’s conduct. ECF No. 26 at 6; Leavitt v. Leisure

 2   Sports Inc., 103 Nev. 81, 88 (1987).

 3           Ameriprise first argues that Easley does not meet the second element of the claim because

 4   she does not allege facts to show that Ameriprise knew of Easley’s employment opportunities.

 5   ECF No. 26 at 4.

 6           Ameriprise next argues that Easley does not meet the third element of the claim because

 7   she “makes the speculative and conclusory assertion that [Ameriprise] intended to cause [Easley]

 8   harm by ‘falsely’ reporting the nature of her termination to FINRA.” Id. at 4.

 9           Ameriprise argues Easley has not met the fourth element of the claim because Ameriprise

10   had absolute privilege and was “required by law” to disclose the reason for terminating Easley to

11   FINRA. ECF No. 26 at 5-7 (citing Cucinotta v. Deloitte & Touche, L.L.P., 129 Nev. 322, 327

12   (2013) (holding that an accounting firm had absolute privileged to disclose defamatory

13   information made pursuant to federal securities law)).

14           C. Easley’s Reply

15           Easley argues that Ameriprise’s arguments fail. ECF No. 29 at 2. Easley argues that she

16   meets the first element of intentional interference with prospective economic advantage by

17   attaching exhibits of email correspondence with potential employers. ECF Nos. 29-2, 29-3.

18   Easley argues that she meets the second element because Ameriprise knew or should have known

19   Easley would seek future employment upon termination. ECF No. 29 at 4. Easley does not

20   directly address the third element but argues that Ameriprise intentionally reported incorrect

21   information to FINRA, and that disclosure precluded her from obtaining future employment. Id.

22   at 2.

23           Easley next addresses the fourth element, arguing that Ameriprise does not have a legal

24   obligation to wrongfully terminate her and report false information to FINRA. Id. Easley argues

25   that disclosure of non-securities related misconduct to FINRA is not absolutely privileged. Id. at

26   6-8. Easley argues that Nevada has not explicitly addressed whether financial firms have absolute

27   privilege or qualified privilege concerning statements made on Form U-5. Id. at 6. Easley argues

28   that Cucinotta, the case cited by Ameriprise to assert absolute privilege, is distinguishable


                                                 Page 4 of 8
     Case 2:19-cv-02214-APG-BNW Document 30 Filed 09/11/20 Page 5 of 8




 1   because it involved an accounting firm disclosing what it believed to be illegal securities

 2   misconduct. ECF No. 29 at 7; 129 Nev. at 323-24. And here, Ameriprise, an investment firm,

 3   disclosed conduct unrelated to securities misconduct, fraud, or dishonesty. ECF No. 29 at 7.

 4   Reporting this information to FINRA, Easley argues, does not serve the public interest. Id. Easley

 5   contends that the Court should adopt the position that disclosure of non-securities related

 6   misconduct to FINRA is not absolutely privileged. Id. at 7-8; Tilkey v. Allstate Ins. Co., 261 Cal.

 7   Rptr. 3d 435, 453 (Ct. App. 2020), reh’g denied (May 7, 2020), order vacated (May 27, 2020),

 8   reh’g granted, opinion not citeable (May 27, 2020).

 9              D. Analysis

10              The Court will grant Easley’s motion in part and recommend that it be denied in part. The

11   Court will grant Easley’s motion to the extent she seeks to amend her ADA claims, as Ameriprise

12   does not oppose this. ECF No. 26 at 1. The Court will recommend that her motion be denied to

13   the extent she attempts to add a claim for intentional interference with prospective economic

14   advantage.

15              Defendant has not argued, and the Court does not find that bad faith, undue delay, or

16   prejudice to the opposing party exist here. See ECF No. 23 at 6-7. Also, Easley has not previously

17   amended her Complaint. See id. at 6. However, the Court finds that Easley’s amendment to add a

18   claim for intentional interference with prospective economic advantage would be futile, as

19   discussed below.

20              “A proposed amended complaint is futile if it would be immediately ‘subject to

21   dismissal.’” Nordyke v. King, 644 F.3d 776, 788 n.12 (9th Cir. 2011). Accordingly, the Court will

22   apply the standard articulated in Twombly and Iqbal. Nordyke, 644 F.3d at 788 n.12 (“the proper

23   test to be applied when determining the legal sufficiency of a proposed amendment is identical to

24   the one used when considering the sufficiency of a pleading challenged under Rule 12(b)(6)”);

25   see Fulton v. Advantage Sales & Mktg., LLC, No. 3:11-CV-01050-MO, 2012 WL 5182805, at *3

26   (D. Or. Oct. 18, 2012) (applying the Twombly and Iqbal standard to motion to amend opposed as

27   futile).

28


                                                    Page 5 of 8
     Case 2:19-cv-02214-APG-BNW Document 30 Filed 09/11/20 Page 6 of 8



            Easley’s pleadings must “contain sufficient factual matter, accepted as true, to state a
 1

 2   claim for relief that is plausible on its face.” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

 3   Although the standard under Rule 12(b)(6) does not require detailed factual allegations, a plaintiff

 4   must provide more than mere labels and conclusions. Bell Atlantic Corp. v. Twombly, 550 U.S.
 5   544, 555 (2007). A formulaic recitation of the elements of a cause of action is insufficient. Id.
 6
            To state a claim for intentional interference with prospective economic advantage, Easley
 7
     must show (1) a prospective contractual relationship between plaintiff and a third party; (2)
 8
     Defendant’s knowledge of the prospective relationship; (3) intent to harm the plaintiff by
 9

10   preventing the relationship; (4) the absence of privilege or justification by defendant; and (5)

11   actual harm to plaintiff as a result of defendant’s conduct. Leisure Sports Inc., 103 Nev. at 88.

12          The Court finds that Easley cannot show that Ameriprise’s statement was not privileged
13
     and thus cannot state a claim for interference with prospective economic advantage. See id. The
14
     parties dispute whether Ameriprise had an absolute privilege to disclose the reason she was
15
     terminated. ECF Nos. 26 at 6-7, 29 at 5-8. Ameriprise contends that it had an absolute privilege to
16
     disclose this information, citing Cucinotta v. Deloitte & Touche, L.L.P., 129 Nev. 322, 327
17

18   (2013) (holding that an accounting firm had absolute privileged to disclose defamatory

19   information made pursuant to federal securities law). Plaintiff disagrees, citing Tilkey v. Allstate
20   Ins. Co., 261 Cal. Rptr. 3d 435, 453 (Ct. App. 2020), reh’g denied (May 7, 2020), order vacated
21
     (May 27, 2020), reh’g granted, opinion not citeable (May 27, 2020) (privilege for fraud-and-
22
     securities-related information required by FINRA did not extend to reasons for termination on
23
     Form U5 that were unrelated to securities issues).
24

25          Here, the Court applies Nevada law to determine whether Ameriprise’s statements were

26   privileged. In Cucinotta, the Nevada Supreme Court held that “those who are required by law to

27   publish defamatory statements should be absolutely privileged in making such statements.” 129
28


                                                  Page 6 of 8
     Case 2:19-cv-02214-APG-BNW Document 30 Filed 09/11/20 Page 7 of 8



     Nev. at 326. Still, it required that “(1) the communications be made pursuant to a lawful process,
 1

 2   and (2) the communications be made to a qualified person.” Id. Here, there is no dispute that the

 3   communications were made under FINRA and to a qualified person. ECF Nos. 26 at 2-3, 29 at 5.

 4   Accordingly, the Court finds that Ameriprise’s statements were absolutely privileged. See
 5   Cucinotta, 129 Nev. at 326.
 6
            The Court considered whether Cucinotta is distinguishable from the facts of this case but
 7
     finds that it is not distinguishable in a way that changes the Court’s conclusion. In Cucinotta, it
 8
     was not clear that the defendant reported information it knew to be false. 129 Nev. at 323-24.
 9

10   Here, by contrast, Easley alleges that Defendant reported information it knew to be false. ECF

11   No. 29 at 2. Even assuming Easley’s allegations are true, as the Court must, the Court finds that

12   this is not a relevant fact upon which to distinguish this case from Cucinotta. This is so because,
13
     in Cucinotta, the Nevada Supreme Court explicitly considered that the absolute privilege it
14
     created could be abused but created it despite this risk. 129 Nev. at 325. The court reasoned that
15
     “[c]ertain communications, although defamatory, should not serve as a basis for liability in a
16
     defamation action and are entitled to an absolute privilege because ‘the public interest in having
17

18   people speak freely outweighs the risk that individuals will occasionally abuse the privilege by

19   making false and malicious statements.’” Id. Accordingly, the Nevada Supreme Court implicitly
20   acknowledged that the absolute privilege it created would occasionally protect false statements
21
     (but still, it did not condition the privilege on the defendant knowing the statement to be true or at
22
     least not false). Id. As such, the Court believes that if the Nevada Supreme Court were presented
23
     with the facts of this case, it would find Ameriprise’s statements to be absolutely privileged. Id.
24

25

26

27

28


                                                  Page 7 of 8
     Case 2:19-cv-02214-APG-BNW Document 30 Filed 09/11/20 Page 8 of 8



        III.      CONCLUSION
 1

 2             IT IS THEREFORE ORDERED that Easley’s motion to amend (ECF No. 23) is

 3   GRANTED in PART. It is granted to the extent that Easley seeks to amend her claims under the

 4   ADA.
 5             IT IS RECOMMENDED that Easley’s motion be DENIED to the extent that she seeks to
 6
     add a claim for intentional interference with prospective economic advantage.
 7

 8      IV.       NOTICE

 9             This report and recommendation is submitted to the United States district judge assigned

10   to this case under 28 U.S.C. § 636(b)(1). A party who objects to this report and recommendation

11   may file a written objection supported by points and authorities within fourteen days of being

12   served with this report and recommendation. Local Rule IB 3-2(a). Failure to file a timely

13   objection may waive the right to appeal the district court’s order. Martinez v. Ylst, 951 F.2d 1153,

14   1157 (9th Cir. 1991).

15

16             DATED: September 9, 2020

17

18
                                                           BRENDA WEKSLER
19                                                         UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28


                                                  Page 8 of 8
